Citation Nr: 0030797	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that denied a claim of entitlement to service 
connection for cardiomyopathy.  Previously, this case was 
before the Board in October 1998 when it was remanded so that 
a requested hearing could be scheduled.  In September 2000, 
the veteran testified at a hearing before a member of the 
Board.

In a May 2000 statement, the veteran raised the issue of 
entitlement to increased ratings for his service-connected 
right shoulder disability, bronchitis, and low back 
disability.  These issues have not yet been addressed by the 
RO and are therefore referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran has cardiomyopathy that likely began during his 
military service.


CONCLUSION OF LAW

The veteran has cardiomyopathy that was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has cardiomyopathy that began 
during military service.  The Board finds that, with 
application of the benefit-of-the-doubt doctrine, the 
evidence supports a grant of service connection.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2000).  

Service medical records show that, beginning in July 1979, 
the veteran was seen for complaints of chest pain.  A 
July 1983 report of an electrocardiogram (ECG) indicates that 
he began taking Inderal for his chest pain.  Another record 
indicates that the veteran was given Corgard.  In 
October 1984, it was noted that the veteran was taking 
Corgard and that the assessment was apparent episodes of 
paroxysmal supraventricular tachycardia (PSVT).  A March 1985 
ECG report indicates that he was taking Corgard and had had 
occasional premature ventricular contractions (PVCs).  In 
September 1985, it was noted that the veteran had been taking 
Corgard for his chest pain for a year.  A December 1985 
emergency care and treatment record indicates that the 
assessment/diagnosis was palpitations.  In October 1987, he 
had occasional PVCs.  An undated ECG report indicates that 
the veteran had first degree atrioventricular block (AVB).

Thereafter, when examined by VA in April 1991, the veteran's 
cardiovascular system was considered normal.  VA outpatient 
treatment reports, dated from March 1992 to March 1999, show 
that, beginning in March 1992, he was seen for complaints 
including shortness of breath.  Chest x-rays taken in 
August 1997 revealed cardiomegaly and mild congestive heart 
failure, with interval worsening since July 1997.  In 
August 1997, cardiomyopathy of unknown etiology was 
diagnosed.  A chest x-ray taken in October 1997 revealed 
moderate cardiomegaly with findings suggesting minimal 
pulmonary vascular congestion.  In November 1997, dilated 
cardiomyopathy of undetermined etiology was diagnosed.  In 
December 1997, symptomatic PVCs and idiopathic dilated 
cardiomyopathy were diagnosed.  Chest x-rays taken in 
December 1997 revealed minimal scarring at each apical region 
and the remainder of the chest was negative.  

VA treatment records prepared in February 1998 show that the 
assessments included cardiomyopathy.  Chest x-rays taken in 
April 1998 revealed borderline cardiomegaly.  In 
December 1998, the impression was idiopathic dilated 
cardiomyopathy.  

Correspondence from Scott J. Waguespack, M.D., dated in 
September 2000, indicates that the veteran had requested that 
Dr. Waguespack review the veteran's military medical records 
to determine whether congestive heart failure had occurred 
during the veteran's military career of nearly 21 years.  
Dr. Waguespack noted that the records consisted of about 40 
sheets dating from January 11, 1977, to October 17, 1990, 
minus 1978, 1982, 1986, 1987, and 1989.  Dr. Waguespack 
opined that, according to the records, the veteran's heart 
disease began around July 1979.  Dr. Waguespack noted that 
the veteran had been in the miliary for 10 years before the 
earliest manifestations of congestive heart failure appeared 
clinically.  Dr. Waguespack also believed that the various 
cardiac examination results that were in the records he 
reviewed showed that the veteran had had numerous 
abnormalities.  Dr. Waguespack also noted that the veteran 
had had an insidious disease course throughout his military 
career that happened to be very difficult to diagnose and 
treat.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may only consider independent 
medical evidence to supports its findings, and is not 
permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, the Board finds that the 
medical evidence strongly suggests that the veteran's 
cardiomyopathy had its onset in service.  The Board gives 
significant weight to the private practitioner who has 
attributed the onset of the veteran's heart disease to the 
heart-related complaints and abnormalities in service, 
especially because it appears that the practitioner's review 
of the record was consistent with the service medical records 
available in the claims file.  Moreover, the Board notes that 
a contradictory medical opinion has not been presented.  In 
other words, there is no evidence of record to show that the 
veteran's cardiomyopathy is not related to the numerous 
complaints and abnormalities noted in service.  Therefore, as 
the medical evidence strongly suggests that the veteran's 
cardiomyopathy is traceable to military service since 1979, 
and because there is no evidence presented to the contrary, 
service connection for cardiomyopathy is warranted.

In summary, the Board finds that, with application of the 
benefit-of-the-doubt rule, the medical evidence shows that 
the veteran's cardiomyopathy likely began during military 
service.  Under such circumstances, the Board concludes that 
the evidence supports a grant of service connection for 
cardiomyopathy.  38 C.F.R. §§ 3.102, 3.303 (2000).


ORDER

Service connection for cardiomyopathy is granted.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


